Citation Nr: 0008199	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	D. Lewis Terry, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and son

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant is the widow of the veteran.  The veteran had 
active military service from November 1945 to November 1946, 
and from November 1951 to April 1969.  He died on 
October [redacted], 1991.  

This case came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died October [redacted], 1991 at the age of 64, 
and the immediate cause of death was, according to the death 
certificate, severe congestive heart failure, due to or as a 
consequence of cardiomyopathy secondary to ischemic heart 
disease.  Other significant conditions listed on the death 
certificate as contributing to the death was chronic 
obstructive lung disease, and atherosclerosis.  No autopsy 
was performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  There is no medical evidence or opinion relating the 
veteran's military service in any way to the severe 
congestive heart failure which caused his death, nor is there 
any medical evidence that any medical condition noted in 
service substantially or materially contributed to the 
veteran's death, and the appellant's claim is therefore not 
plausible.

4. Cardio-pulmonary disease was not shown in service or 
within 1 year following separation from service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She variously asserts, in 
essence, that the veteran suffered several heart attacks in 
service, and therefore his death should be considered service 
connected.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit  v. Brown, 
5 Vet. App. 91, 93 (1993).  For a service-connected claim to 
be well grounded, there must be a medical diagnosis of 
current disability, lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  In Ramey v. Brown, 9 Vet. App. 40 (1996), 
the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
applied these same three requirements for a well-grounded 
claim for service connection of a disability to a claim for 
service connection for death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1999).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

It is noted that some disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran's Certificate of Death, reflects 
that the veteran died on October [redacted], 1991 at the age 
of 64, and the immediate cause of death was, according to the 
death certificate, severe congestive heart failure, due to or 
as a consequence of cardiomyopathy secondary to ischemic heart 
disease.  Other significant conditions listed on the death 
certificate as contributing to the death was chronic 
obstructive lung disease, and atherosclerosis.  The veteran 
was dead on arrival to the hospital, and no autopsy was 
performed. 

At the time of his death, service connection was not in 
effect for any disorder.  Service medical records are devoid 
of complaints, treatment or findings of any chronic cardio-
pulmonary disorders.  He was seen for chest pain in 1967.  
His heart was noted to be normal.  He was given fluids and 
sent to bed for 48 hours.  The retirement examination report 
in January 1969 demonstrated a normal clinical evaluation.  
Significantly, an electrocardiogram was taken in January 
1969.  It was described as being within normal limits.

The post service clinical evidence of record is negative for 
medical treatment of any cardio-pulmonary disorder until 
October 1975, approximately 7 years after service separation, 
when the veteran was diagnosed with coronary artery disease.

A hearing was held at the RO in April 1993, in which the 
appellant and her children offered testimony.  The appellant 
testified that the veteran had several heart attacks during 
service, occurring in 1963, 1964, 1966 or 1967, and 1968.  
Just before he retired in 1969, he had another heart attack.  
She could not remember the names of any of the hospitals 
where he was treated for these attacks.  In addition, when 
asked, she could not explain how the veteran would have been 
sent to Vietnam with such a history of heart attacks.  She 
believed that the records from all five heart attacks, and 
treatment during service must have been lost.  She reported 
another heart attack in 1970 over a year after he retired.  
He began seeing a Dr. Tysinger in 1973 for his heart, and was 
told his main artery was stopped up.   

The veteran's daughter also testified that he had several 
heart attacks during service, and additional heart failures 
and heart attacks after service.  He was treated at Lyster 
Army Hospital at Ft. Rucker in 1968, and in 1969 at Ft. Knox.  
She noted that her father was in the hospital, "just about 
every year after he retired after 1969 he was in the hospital 
for heart attack or heart failure." She could not remember 
what hospital if any he was admitted to during this period.  

The veteran's son testified that his father had been 
hospitalized several times in service, but he did not recall 
the reasons for the hospitalizations.  After he retired from 
the army, he had a heart attack but he did not remember what 
year it was.  

Post service medical records date from October 1975.  These 
include a history of heart disease including coronary artery 
disease, as well as several other disorders.
The records reveal that Dr. Tysinger first saw the veteran in 
October 1975, over 7 1/2 years after service.  This was through 
the emergency room at Southeast Alabama General Hospital.  
The veteran was diagnosed with coronary insufficiency, angina 
without infarction.  He had his first heart attack in July 
1976, and his second in January 1977.  There are no records 
of file indicating any earlier heart disease treatment or 
diagnoses.

The cause of death is not refuted by any medical evidence of 
record.  There is no competent medical evidence on file that 
associates the cause of death, with the appellant's period of 
service or any occurrence therein, including the alleged 
series of heart attacks.   

The Board finds that there is no interpretation or 
construction of the evidence which establishes or suggests 
that a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the cause of the veteran's death to warrant service 
connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.312 (1999).

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded  Grottveit  v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Barfield  v. Brown, 5 Vet. App. 
8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The appellant has failed to submit any competent 
credible evidence linking the veteran's period of service to 
the cause or production of his death.  Since there is no 
competent, credible evidence of medical causality or 
contribution, the claim is not well grounded.  Grivois v. 
Brown, 6 Vet. App. 136 (1994). 

While the Board understands the appellant's position and 
belief on this matter, in the absence of some supporting 
documentation, the belief is not plausible within the legal 
context.  The appellant has not submitted competent medical 
evidence in support of the claim.  Significantly, the medical 
evidence that is of record specifically refutes the 
appellant's position.  She has contended that he had several 
heart attacks during service.  It is essentially contended 
that he hid this from military examiners.  It is noted, 
however, that specific cardiovascular testing, including an 
EKG at separation, revealed no evidence of abnormality.  
Moreover, at the time of the first heart attack in mid-
1970's, there was no history of any other heart attacks.  
Nothing in these records serves to support the assertions of 
a service relationship to the veteran's death.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision, the statement of the case, and the 
supplementary statement of the case.  The discussion above 
informs her of the types of evidence lacking, which she 
should submit for a well grounded claim. 
However, it has not been shown that any records, if 
available, would satisfy the medical nexus requirement in 
order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render her 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death, is not well grounded 
and the appeal is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

